739 N.W.2d 624 (2007)
ALLSTATE INSURANCE COMPANY, Plaintiff-Appellant,
v.
Todd VAUGHAN and Vincent Giovanni, Defendants-Appellees.
Docket No. 133077. COA No. 268908.
Supreme Court of Michigan.
October 17, 2007.
On order of the Court, the application for leave to appeal the October 31, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., would reverse the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and remand this case to the Oakland Circuit Court for further proceedings not inconsistent with the Court of Appeals dissent.